number release date id office uilc cca_2010033115403850 ------------------------- from -------------------- sent wednesday date pm to ----------------- cc subject re memo in robs attached is department of labor dol advisory opinion 2005-23a date that i think answers your question concerning what constitutes a fiduciary concerning the vendors and the law firm in particular i call your attention to question also see dol advisory opinion 2005-10a may11 that further elaborates and i think would apply to your promoter also take a look at the following dol website that cite sec_29 cfr interpretive bulletin interpretive bulletin relating to participant investment education http www dol gov dol allcfr title_29 part_2509 29cfr2509 htm just click the underlined cite and it will take you to the interpretive bulletin on the dol website if after look at the above you want to discuss you can call me
